

EXECUTION VERSION






AMENDMENT NO. 3 TO CREDIT AGREEMENT


This AMENDMENT NO. 3 TO CREDIT AGREEMENT, dated as of December 23, 2019 (this
“Third Amendment”), among AF SOLUTIONS HOLDINGS LLC, a Delaware limited
liability company (“Holdings”), AGROFRESH INC., an Illinois corporation (the
“Borrower”), each 2019-2 Refinancing Revolving Lender and BANK OF MONTREAL, as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrower, Holdings, the Administrative Agent and each Lender from
time to time party thereto entered into that certain Credit Agreement, dated as
of July 31, 2015 (as amended, restated, amended and restated, modified and/or
supplemented from time to time through but not including the date hereof, the
“Credit Agreement”; capitalized terms not otherwise defined in this Third
Amendment have the same meanings assigned thereto in the Credit Agreement);


WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower wishes
to amend the Credit Agreement to enable it to incur Revolver Refinancing
Indebtedness in the form of Other Revolving Commitments (the “2019-2 Refinancing
Revolving Facility”; the commitments thereunder, the “2019-2 Refinancing
Revolving Commitment”, and the loans (if any) thereunder, the “2019-2
Refinancing Revolving Loans”) in an aggregate amount of up to $12,500,000 to (i)
prepay in full the principal amount of all Revolving Loans (if any) outstanding
on the Third Amendment Effective Date (as defined below), (ii) pay all accrued
and unpaid interest with respect to all Revolving Loans (if any) on the Third
Amendment Effective Date and (iii) terminate in full the Revolving Commitments
existing on the Third Amendment Effective Date (immediately prior to the
effectiveness of this Third Amendment) (such existing Revolving Commitments, the
“Refinanced 2019 Revolving Commitments” and such existing Revolving Loans, the
“Refinanced 2019 Revolving Loans”);


WHEREAS, each Lender that agrees to make available 2019-2 Refinancing Revolving
Commitments will make such 2019-2 Refinancing Revolving Commitments available to
the Borrower on the Third Amendment Effective Date on the terms and conditions
set forth herein and in an amount equal to the amount set forth opposite its
name on Exhibit A hereto (such Persons, “2019-2 Refinancing Revolving Lenders”).


WHEREAS, the Borrower intends to utilize the proceeds of the 2019-2 Refinancing
Revolving Commitments (i) to refinance the Refinanced 2019 Revolving
Commitments, (ii) to prepay in full the principal amount of all Refinanced 2019
Revolving Loans outstanding on the Third Amendment Effective Date, (iii) to pay
all accrued and unpaid interest with respect to all Refinanced 2019 Revolving
Loans, (iv) pay all fees and expenses incurred in connection with the foregoing
and (v) for general corporate and working capital requirements; and


WHEREAS, the Borrower, the Administrative Agent and the Lenders party hereto
wish to amend the Credit Agreement to, among other things, provide for (i) the
refinancing in full of the Refinanced 2019 Revolving Commitments with the 2019-2
Refinancing Revolving Commitments, (ii) the modification
1  

--------------------------------------------------------------------------------



of the financial covenant set forth in Section 6.10 of the Credit Agreement and
(iii) the extension of the Revolving Maturity Date from December 31, 2020 to
April 1, 2021.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Rules of Construction. The rules of construction specified in Section
1.03 of the Credit Agreement shall apply, mutatis mutandis, to this Third
Amendment, including the terms defined in the preamble and recitals hereto.


SECTION 2. 2019-2 Refinancing Amendment.


(a)Subject to the satisfaction (or waiver in writing) of the conditions set
forth in Section 4 hereof, in accordance with Section 9.02 of the Credit
Agreement, the Credit Agreement is hereby amended as follows:


(i)Subject to the terms and conditions set forth herein, each 2019-2 Refinancing
Revolving Lender severally agrees to make 2019-2 Refinancing Revolving
Commitments available to the Borrower from the Third Amendment Effective Date in
an amount equal to the amount set forth opposite its name on Exhibit A hereto.
On the Third Amendment Effective Date, (x) the Refinanced 2019 Revolving
Commitments will be terminated and replaced with the 2019- 2 Refinancing
Revolving Commitments of the 2019-2 Refinancing Revolving Lenders as set forth
on Exhibit A hereto and (y) all outstanding Loan Document Obligations in respect
of the Refinanced 2019 Revolving Commitments shall have been repaid in full.
Except as expressly provided in this Third Amendment (including as to Applicable
Rate and fees), the 2019-2 Refinancing Revolving Commitments shall be on terms
identical to the Refinanced 2019 Revolving Commitments (including as to
Guarantees, Collateral (and ranking) and payment priority).


(ii)Each 2019-2 Refinancing Revolving Lender and the Administrative Agent
acknowledge that all notice requirements set forth in the Credit Agreement with
respect to the refinancing contemplated by this Third Amendment have been
satisfied and that this Third Amendment constitutes a Refinancing Amendment in
accordance with Section 2.21 of the Credit Agreement.


(iii)Promptly following the Third Amendment Effective Date, all Notes, if any,
evidencing the Refinanced 2019 Revolving Commitments shall be cancelled and
returned to the Borrower, and any 2019-2 Refinancing Revolving Lender may
request that its 2019-2 Refinancing Revolving Commitment be evidenced by a note
pursuant to Section 2.09(e) of the Credit Agreement.


(iv)On the Third Amendment Effective Date (after giving effect to this Section 2
of this Third Amendment), the aggregate amount of the 2019-2 Refinancing
Revolving Commitments shall be $12,500,000.


2  

--------------------------------------------------------------------------------



(v)The Borrower hereby acknowledges and agrees that (x) it shall be liable for
all Loan Document Obligations with respect to the 2019-2 Refinancing Revolving
Commitments incurred pursuant to this Third Amendment and (y) all such Loan
Document Obligations shall be entitled to the benefits of the Security Documents
and the Guarantee Agreement.


(b)Subject to the satisfaction (or waiver in writing) of the conditions set
forth in Section 4 hereof (immediately after giving effect to the incurrence of
the 2019-2 Refinancing Revolving Commitments), in accordance with Section 9.02
of the Credit Agreement, the Credit Agreement is hereby amended as follows:


(i)Section 1.01 of the Credit Agreement is hereby amended by:


(A) inserting the following definitions in the appropriate alphabetical order:


““2019-2 Refinancing Revolving Commitments” shall have the meaning specified in
the Third Amendment.”


““2019-2 Refinancing Revolving Lender” shall have the meaning specified in the
Third Amendment.”


““2019-2 Refinancing Revolving Loans” shall have the meaning specified in the
Third Amendment.”


““Refinanced 2019 Revolving Commitments” shall have the meaning specified in the
Third Amendment.”


““Third Amendment” shall mean Amendment No. 3 to Credit Agreement, dated as of
December 23, 2019, among the Borrower, Holdings, each 2019-2 Refinancing
Revolving Lender and BMO, as the Administrative Agent.”


““Third Amendment Effective Date” shall have the meaning specified in the Third
Amendment.”


(B)amending the definition of “Revolving Maturity Date” by deleting the
reference to “December 31, 2020” appearing therein and inserting “April 1, 2021”
in lieu thereof.


(ii)Section 6.10 of the Credit Agreement is hereby amended by deleting Section
6.10 in its entirety and inserting the following new Section 6.10 in lieu
thereof:


“SECTION 6.10 Senior Secured Net Leverage Ratio. Solely with respect to the
Revolving Facility and as of the last day of any fiscal quarter (commencing with
the fiscal quarter ending December 31, 2018), the Borrower will not permit the
Senior Secured Net Leverage Ratio to exceed the ratio set forth below applicable
to such fiscal quarter; provided, that the provisions of this Section 6.10 shall
not apply if no Revolving Exposure is outstanding as of the last day of such
fiscal quarter other than (x) LC Exposures equal to or less than $5,000,000 in
the aggregate and (y) Letters of Credit that have been
3  

--------------------------------------------------------------------------------



cash collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank:


Period During Which the Fiscal Quarter Is Ending Senior Secured Net Leverage
Ratio
December 31, 2018 to March 31, 2019 6.25 to 1.00
June 30, 2019 to September 30, 2019 6.00 to 1.00
December 31, 2019 to September 30, 2020 5.75 to 1.00
December 31, 2020 and thereafter 5.50 to 1.00


(iii)Section 7.01(d) of the Credit Agreement is hereby amended by deleting
Section 7.01(d) in its entirety and inserting the following new Section 7.01(d)
in lieu thereof:


“(d) (i) Holdings, the Borrower or any of the Restricted Subsidiaries shall fail
to observe or perform any covenant, condition or agreement contained in Section
5.02(a)(i) with respect to the written notice of the occurrence of any Default,
and such failure shall continue unremedied for a period of 10 Business Days
after any Responsible Officer of Holdings or the Borrower obtains actual
knowledge of the occurrence of such Default or (ii) Holdings, the Borrower or
any of the Restricted Subsidiaries shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a)(ii) or 5.04 (with
respect to the existence of Holdings or the Borrower), in Article VI or in
Section 5 of the Third Amendment; provided that any Event of Default under
Section 6.10 shall not constitute an Event of Default with respect to the Term
Loans and the Term Loans may not be accelerated as a result thereof until the
date on which the Revolving Loans (if any) have been accelerated and the
Revolving Commitments have been terminated; provided, further that that any
Event of Default under Section 6.10 is subject to cure as provided in Section
7.02.”


SECTION 3. Issuing Bank and Outstanding Letters of Credit. BMO hereby agrees to
continue to act as the Issuing Bank under the Credit Agreement (as amended by
this Third Amendment) and that all Letters of Credit outstanding on, and
immediately prior to, the Third Amendment Effective Date, as set forth in
Exhibit B hereto, shall be reallocated and deemed to be outstanding under the
2019-2 Refinancing Revolving Facility.


SECTION 4. Conditions to Effectiveness of this Third Amendment. This Third
Amendment shall become effective (the “Third Amendment Effective Date”)
immediately when the following conditions shall have been satisfied (or waived,
which waiver may be concurrent with the satisfaction of the other conditions
specified below):


(a)The Borrower, Holdings, the Administrative Agent and each 2019-2 Refinancing
Revolving Lender shall have signed a counterpart hereof (whether the same or
different counterparts).


(b)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower, dated the Third Amendment Effective Date, certifying
that the conditions in Sections 4(g) and 4(h) of this Third Amendment and those
set forth in Section 2.21 of the Credit Agreement have been satisfied as of the
Third Amendment Effective Date.


4  

--------------------------------------------------------------------------------



(c)The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party attaching a copy of (i) each Organizational Document
of each Loan Party certified, to the extent applicable, as of a recent date by
the applicable Governmental Authority, (ii) signature and incumbency
certificates of the Responsible Officers of each Loan Party executing this Third
Amendment to which it is a party, (iii) resolutions of the Board of Directors
and/or similar governing bodies of each Loan Party approving and authorizing the
execution, delivery and performance of this Third Amendment or any other
document delivered in connection herewith to which it is a party, certified as
of the Third Amendment Effective Date by its secretary, an assistant secretary
or a Responsible Officer as being in full force and effect without modification
or amendment, and (iv) solely with respect to the Borrower, a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of the Borrower’s jurisdiction of incorporation, organization or
formation; provided that in the case of immediately preceding clauses (i) and
(ii), such documents shall not be required to be delivered if such certificate
includes a certification by such officer that the applicable Organizational
Documents or resolutions delivered to the Administrative Agent in connection
with the Effective Date remain in full force and effect and have not been
amended, modified, revoked or rescinded since the Effective Date.


(d)The Administrative Agent shall have received a solvency certificate,
substantially in the form of Exhibit E-2 of the Credit Agreement, from the chief
financial officer or chief accounting officer or other officer with equivalent
duties of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to this Third
Amendment.


(e)The Borrower shall have paid to the Administrative Agent for the ratable
benefit of each 2019-2 Refinancing Revolving Lender, an upfront fee in an amount
equal to 0.15% of the aggregate amount of the 2019-2 Refinancing Revolving
Commitments held by such 2019-2 Refinancing Revolving Lender on the Third
Amendment Effective Date, with each such payment to be earned by, and payable
to, each such Lender on the Third Amendment Effective Date.


(f)On the Third Amendment Effective Date, the Administrative Agent shall have
received all fees and other amounts previously agreed in writing by the Borrower
to be due and payable on or prior to the Third Amendment Effective Date
(including reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid pursuant to Section 9.03(a) of the
Credit Agreement); provided that the Borrower shall have been notified of any
such amounts due by the Administrative Agent two (2) Business Days before the
Third Amendment Effective Date.


(g)Immediately before and after giving effect to this Third Amendment, all of
the representations and warranties of each Loan Party contained in this Third
Amendment and in the other Loan Documents (as amended by this Third Amendment)
are true and correct in all material respects at such time; provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, such representations and warranties shall be true and correct in
all material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the date of such credit extension or on such earlier date, as the case may be.


(h)Immediately before and after giving effect to this Third Amendment, no
Default or Event of Default has occurred and be continuing.


(i)Concurrently with the incurrence of the 2019-2 Refinancing Revolving
Commitments and the funding of the 2019-2 Refinancing Revolving Loans (if any),
the Refinanced 2019 Revolving Commitments shall have been terminated.



5  

--------------------------------------------------------------------------------



SECTION 5. Post-Closing Deliveries. The Borrower hereby agrees to deliver, or
cause to be delivered, to the Administrative Agent, in form and substance
reasonably satisfactory to the Administrative Agent, the item described on
Schedule 1 hereof on or before the date specified with respect to such item, or
such later date as may be agreed to by, or as may be waived by, the
Administrative Agent in its sole discretion.


SECTION 6. Representations and Warranties. To induce the other parties hereto to
enter into this Third Amendment, the Borrower and each other Loan Party party
hereto represents and warrants to each other party hereto that, as of the Third
Amendment Effective Date:


(a)This Third Amendment has been duly authorized by all necessary corporate or
other organizational action and, if required, action by the holders of such Loan
Party’s Equity Interests. This Third Amendment has been duly executed and
delivered by them and each of this Third Amendment and the Credit Agreement (as
amended by this Third Amendment) constitutes a legal, legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as the case may be,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
and implied covenants of good faith and fair dealing.


(b)The execution, delivery and performance by each Loan Party party hereto of
this Third Amendment will not conflict with or contravene the terms of the
Credit Agreement as amended by this Third Amendment or any other Loan Document.


SECTION 7. Limited Amendment. Each of the Loan Parties party hereto hereby
agrees that with respect to each Loan Document to which it is a party, after
giving effect to this Third Amendment, this Third Amendment is limited to the
matters specified herein and shall not constitute a modification, acceptance or
waiver of any other provision of the Credit Agreement or any other Loan
Document.


SECTION 8. Reaffirmation.


(a)To induce the Lenders party hereto and the Administrative Agent to enter into
this Third Amendment, each Loan Party party hereto hereby acknowledges and
reaffirms its obligations under each Loan Document (including the Credit
Agreement as amended by this Third Amendment) to which it is a party, including,
without limitation, any grant, pledge or collateral assignment of a Lien or
security interest, as applicable, contained therein, in each case, as amended,
restated, supplemented or otherwise modified prior to or as of the date hereof.
The Borrower acknowledges and agrees that each of the Loan Documents to which it
is a party or otherwise bound shall continue in full force and effect, that all
of its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Third Amendment.


6  

--------------------------------------------------------------------------------



(b)In furtherance of the foregoing Section 8(a), each Loan Party party hereto,
in its capacity as a Guarantor under any Guarantee Agreement to which it is a
party (in such capacity, each a “Reaffirming Loan Guarantor”), reaffirms its
guarantee of the Obligations under the terms and conditions of such Guarantee
Agreement and agrees that such Guarantee Agreement remains in full force and
effect to the extent set forth in such Guarantee Agreement and after giving
effect to this Third Amendment. Each Reaffirming Loan Guarantor hereby (i)
confirms that each Loan Document to which it is a party or is otherwise bound
will continue to guarantee to the fullest extent possible in accordance with the
Loan Documents, the payment and performance of the Obligations, including
without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each Guarantor now or
hereafter existing; (ii) acknowledges and agrees that its Guarantee and each of
the Loan Documents to which it is a party or otherwise bound shall continue in
full force and effect and that all of its obligations thereunder shall be valid
and enforceable and shall not be impaired or limited by the execution or
effectiveness of this Third Amendment; and (iii) acknowledges, agrees and
warrants for the benefit of the Administrative Agent, each other Agent and each
Secured Party that there are no rights of set-off or counterclaim, nor any
defenses of any kind, whether legal, equitable or otherwise, that would enable
such Reaffirming Loan Guarantor to avoid or delay timely performance of its
obligations under the Loan Documents.


(c)In furtherance of the foregoing Section 8(a), each of the Loan Parties party
hereto that is party to any Security Document, in its capacity as a Grantor (as
defined in such Security Document) under such Security Document (in such
capacity, each a “Reaffirming Grantor”), hereby acknowledges that it has
reviewed and consents to the terms and conditions of this Third Amendment and
the transactions contemplated hereby. In addition, each Reaffirming Grantor
reaffirms the security interests granted by such Reaffirming Grantor under the
terms and conditions of the Security Agreement and each other Loan Document (in
each case, to the extent a party thereto) to secure the Obligations and agrees
that such security interests remain in full force and effect. Each Reaffirming
Grantor hereby (i) confirms that each Security Document to which it is a party
or is otherwise bound and all Collateral encumbered thereby will continue to
secure, to the fullest extent possible in accordance with the Security
Documents, the payment and performance of the Obligations, as the case may be,
including without limitation the payment and performance of all such applicable
Obligations that are joint and several obligations of each Guarantor and Grantor
now or hereafter existing, (ii) confirms its respective grant to the
Administrative Agent for the benefit of the Secured Parties of the security
interest in and continuing Lien on all of such Grantor’s right, title and
interest in, to and under all Collateral, in each case, whether now owned or
existing or hereafter acquired or arising and wherever located, as collateral
security for the prompt and complete payment and performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, of all applicable Obligations (including all such
Obligations as amended, reaffirmed and/or increased pursuant to this Third
Amendment), subject to the terms contained in the applicable Loan Documents, and
(iii) confirms its respective pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the
Security Documents to which it is a party.


SECTION 9. Reference to and Effect on the Credit Agreement and the other Loan
Documents.


(a)On and after the Third Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Third Amendment.


(b)The Credit Agreement and each of the other Loan Documents, as specifically
amended by this Third Amendment, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.


7  

--------------------------------------------------------------------------------



(c)The execution, delivery and effectiveness of this Third Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.


(d)On and after the effectiveness of this Third Amendment, this Third Amendment
shall constitute a “Loan Document” for all purposes of the Credit Agreement and
the other Loan Documents.


(e)On and after the Third Amendment Effective Date, for purposes of the Credit
Agreement and the other Loan Documents, (i) the 2019-2 Refinancing Revolving
Commitments shall constitute “Revolving Commitments”, “Other Revolving
Commitments”, “Revolving Refinancing Indebtedness” and the “Revolving Facility”
and (ii) the 2019-2 Refinancing Revolving Lenders shall constitute “Revolving
Lenders” and “Lenders” and (iii) each 2019-2 Refinancing Revolving Loan shall
constitute a “Loan” and “Revolving Loans”.


SECTION 10. Costs and Expenses. The Borrower hereby agrees to pay and reimburse
the Administrative Agent for its reasonable and documented out-of-pocket
expenses in connection with the negotiation, preparation, arrangement and
execution and delivery of this Third Amendment, including without limitation,
the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, all in accordance with the terms and conditions of Section
9.03 of the Credit Agreement.


SECTION 11. Counterparts. This Third Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page to this Third Amendment by facsimile
or other electronic transmission (i.e. a “PDF” or “TIF”) shall be effective as
delivery of a manually executed counterpart hereof.


SECTION 12. Severability. Section 9.07 of the Credit Agreement is incorporated
by reference herein as if such Section appeared herein, mutatis mutandis.


SECTION 13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial,
Etc. This Third Amendment shall be governed by, and construed in accordance
with, the law of the State of New York. Section 9.09(b), (c) and (d) and Section
9.10 of the Credit Agreement are incorporated by reference herein as if such
Sections appear herein, mutatis mutandis.


SECTION 14. Headings. The headings of this Third Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


[The remainder of this page is intentionally left blank]
















8  

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.












AGROFRESH INC., as the Borrower
By: /s/ Graham Miao Name: Graham MiaoTitle: Chief Financial Officer



























































[Signature Page to AgroFresh – Amendment No. 3 to Credit Agreement]
9  

--------------------------------------------------------------------------------



AF SOLUTIONS HOLDINGS LLC., as
Holdings and a Guarantor By: AgroFresh Solutions Inc., its ManagingMemberBy:/s/
Jordi FerreName: Jordi FerreTitle: Chief Executive Officer





































































[Signature Page to AgroFresh – Amendment No. 3 to Credit Agreement]


10  

--------------------------------------------------------------------------------




BANK OF MONTREAL, as the Administrative AgentBy:/s/ Thomas HasenauerName: Thomas
HasenauerTitle: Managing Director



































































[Signature Page to AgroFresh – Amendment No. 3 to Credit Agreement]
11  

--------------------------------------------------------------------------------








BMO HARRIS BANK, N.A., as the 2019-2 Refinancing Revolving Lender
By:/s/ Thomas HasenauerName: Thomas HasenauerTitle: Managing Director



































































[Signature Page to AgroFresh – Amendment No. 3 to Credit Agreement]



12  

--------------------------------------------------------------------------------



Schedule 1


Post-Closing Deliveries


By December 31, 2019, the Administrative Agent shall have received a good
standing certificate (to the extent such concept exists) from the applicable
Governmental Authority of Holdings’ jurisdiction of incorporation, organization
or formation.













































































13  

--------------------------------------------------------------------------------



Exhibit A


2019-2 Refinancing Revolving Commitments


2019-2 Refinancing Revolving Lender
2019-2 Refinancing Revolving Commitment
BMO Harris Bank, N.A.
$12,500,000.00
Total
$12,500,000.00
















































































14  

--------------------------------------------------------------------------------



Exhibit B


Outstanding Letters of Credit


Letter of Credit
Amount
Issuance Date
Expiry Date
HACH500528OS
$32,250.00  
January 4, 2018
January 3, 2020





15  